On November 20, 1991, the Defendant was sentenced to DC-91-39, ten (10) years for Criminal Possession with Intent to Sell and an additional seven (7) years for being a Persistent Offender. Credit is given for 211 days time served plus a $20. surcharge.
On December 18, 1991, the Defendant was sentenced to DC-91-107, Count I, ten (10) years for Felony Assault; Count II, ten (10) years for Escape. The sentences are to be served consecutively to each other and also consecutive to DC-91-39. The defendant shall be given credit for 53 days time served; and he shall be designated as a dangerous offender for parole eligibility.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentences which were imposed by Judge Brownlee and Judge Harkin. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed. He requested that his petition be dismissed at this time with the right to refile.
IT IS HEREBY ORDERED THAT the Petition for Sentence Review shall he dismissed without prejudice. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.